Citation Nr: 0420043	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  04-20 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
September 1995 rating decision, which assigned a 100 percent 
disability evaluation for psychophysiologic musculoskeletal 
disorder, with an effective date of April 1, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to October 
1977.

In a September 1995 rating decision, the AOJ assigned a 100 
percent disability evaluation for psychophysiologic 
musculoskeletal disorder, with an effective date of April 1, 
1995.  The veteran did not appeal that decision.  In 
September 1998, the veteran filed a statement indicating that 
the effective date for the 100 percent evaluation should be 
his date of discharge in 1977.  The RO considered the 
September 1998 statement a claim to reopen for an earlier 
effective date, and in a December 1999 rating decision, the 
RO found no new and material evidence to reopen.  The veteran 
appealed, asserting that the effective date of the 100 
percent evaluation should be 1988, when he filed a claim for 
an increased evaluation.  

In an August 2002 decision, the Board of Veterans' Appeals 
(the Board) determined that the issue was not whether new and 
material evidence had been received to reopen a claim for an 
earlier effective date for the assignment of the 100 percent 
disability evaluation; rather, the issue was whether the 
September 1995 rating decision assigning the April 1, 1995 
effective date for the 100 percent evaluation was clearly and 
unmistakably erroneous.  The Board remanded for the AOJ to 
adjudicate the issue of CUE.  In a November 2002 rating 
decision, the AOJ found no CUE in the September 1995 rating 
decision.  The case has now been returned to the Board for 
further appellate review.

The veteran testified before the undersigned Veterans Law 
Judge at a Central Office hearing in August 2003.  A 
transcript of this hearing has been associated with the 
claims file.

The Board notes that the veteran's service-connected 
psychophysiologic musculoskeletal disorder is also referred 
to by the veteran as a "nervous condition" and 
"depression."


FINDING OF FACT

The correct facts, as they were known at the time of the 
September 1995 rating decision, were before the adjudicator, 
and the statutory and regulatory provisions extant at the 
time were correctly applied.


CONCLUSION OF LAW

The September 1995 AOJ decision that assigned an April 1, 
1995, effective date for the assignment of a 100 percent 
disability evaluation for psychophysiologic musculoskeletal 
disorder is not clearly and unmistakably erroneous.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) does not apply to 
cases involving CUE.  Livesay v. Principi, 15 Vet. App. 165 
(2001).

In a March 1978 rating decision, the AOJ granted service 
connection for a psychophysiologic musculoskeletal disorder 
and assigned a 10 percent disability evaluation.  The veteran 
did not appeal that issue, and the March 1978 decision as to 
that issue is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2003).

In December 1988, the veteran filed a claim for an increased 
evaluation for his service-connected "nervous condition."  
In an April 1989 rating decision, the AOJ denied the 
veteran's claim for an increased evaluation.  The veteran 
filed a notice of disagreement in September 1989, and the AOJ 
issued a statement of the case in that same month.  The 
veteran did not file a substantive appeal after the statement 
of the case was issued, and therefore the April 1989 rating 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2003).  

In February 1995, the veteran filed a claim for a temporary 
total evaluation for hospitalization, and for an increased 
evaluation for his "service-connected depression."  In an 
April 1995 rating decision, the AOJ granted a temporary total 
evaluation from January 19, 1995, to April 1, 1995.  The AOJ 
assigned a 30 percent disability evaluation for the service-
connected psychophysiologic musculoskeletal disorder, 
effective from April 1, 1995.  In May 1995, the veteran filed 
a notice of disagreement as to the issue of the increased 
evaluation for his "nervous condition."  In a September 
1995 rating decision, the AOJ assigned a 100 percent 
disability evaluation from April 1, 1995.  The veteran did 
not appeal that decision, and the September 1995 rating 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2003).  However, prior decisions may be 
revised on the basis of CUE.

The veteran filed a claim for an earlier effective date for 
the 100 percent disability evaluation for psychophysiologic 
musculoskeletal disorder in September 1998.  The veteran 
asserts that the effective date of the 100 percent disability 
evaluation should be either the date of discharge in 1977, or 
the date of his 1988 claim.  The Board notes that the March 
1978, April 1989, and September 1995 rating decisions are 
final.  Further, there were no formal or informal claims for 
an increased evaluation for psychophysiologic musculoskeletal 
disorder prior to the September 1995 rating decision.  
38 C.F.R. § 3.157.  Therefore, in order for the Board to 
assign an effective date earlier than April 1, 1995, the 
Board must find CUE in the September 1995 rating decision 
which assigned the April 1, 1995 effective date.  38 C.F.R. 
§ 3.105 (2003).

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has defined clear and unmistakable error as "an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  It is an error that 
is "undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313-314 (1992). Further, "[a] 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior [RO decision]."  Id. at 314.  Additionally, the 
Court stated:
 
A claim of [clear and unmistakable error] 
is based upon an assertion that there was 
an incorrect application of the law or 
fact as it existed at the time of the 
disputed adjudication.  [Russell v. 
Principi, 3 Vet. App. 310, 314 (1992) (en 
banc).]  Since an analysis of whether 
[clear and unmistakable error] has been 
committed may only proceed on the record, 
id., evidence that was not part of the 
record at the time of the prior 
determination may not form the basis of a 
finding that there was an act of clear 
and unmistakable error.
 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).  
 
The Court, has stated that "[c]lear and unmistakable error 
is a very specific and rare kind of 'error.'  It is the kind 
of error, of fact or law, that when called to the attention 
of the reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error."  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993), review en banc denied, 6 Vet. App. 
162 (1994).  "In order for there to be a valid claim of 
clear and unmistakable error, . . . the claimant, in short, 
must assert more than a disagreement as to how the facts were 
weighed or evaluated."  Eddy v. Brown, 9 Vet. App. 52 
(1996); Russell, 3 Vet. App. at 313.

Unless specifically provided otherwise in 38 U.S.C.A. §§ 5100 
et seq., the effective date of an award based on an original 
claim, a claim reopened after final adjudication, or a claim 
for increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110 (West 
2002).  The applicable regulation states, except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2003).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from such date.  
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o).  Otherwise, the 
effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o).

The veteran filed his claim for an increased evaluation in 
February 1995.  The evidence of record in conjunction with 
that claim included medical record reports dated in January 
1995 and March 1995, attending physician's supplementary 
statements dated in May 1995 and June 1995, and progress 
notes dated from April 1995 to August 1995.  In the April 
1995 rating decision, the AOJ assigned a temporary total 
evaluation for hospitalization from January 19, 1995 to April 
1, 1995, and assigned a 30 percent evaluation for 
psychophysiologic musculoskeletal disorder from April 1, 
1995, which was the date when the temporary total evaluation 
for hospitalization ended.  In a September 1995 rating 
decision, the AOJ assigned a 100 percent evaluation for 
psychophysiologic musculoskeletal disorder, with an April 1, 
1995 effective date.  Therefore, the veteran received 
compensation at the 100 percent rate (subject to an offset or 
recoupment) effective February 1, 1995.  

The Board finds that in the September 1995 rating decision, 
the correct facts, as they were known at the time, were 
before the adjudicator, and that the statutory or regulatory 
provisions extant at the time were correctly applied.  The 
AOJ found that the veteran was 100 percent disabled from 
April 1995, and the evidence of record supports that finding.  
Previously, he had been granted a temporary total rating of 
100 percent effective January 19, 1995.  The statutory and 
regulatory provisions extant at the time stated that the 
effective date of an award of increased compensation should 
be the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if an application is 
received within one year from such date.  Otherwise, the 
effective date is the date of receipt of the claim.  
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o).  The AOJ found 
that the earliest date as of which it was ascertainable that 
an increase in disability had occurred was April 1, 1995.  It 
weighed the evidence and made its findings accordingly.  The 
claimant must assert more than a mere disagreement as to how 
the facts were weighed or evaluated in order to show CUE.  
Eddy, 9 Vet. App. at 57.  The April 1, 1995 date was selected 
because he had already received a temporary total rating as 
of January 19, 1995.

The Board notes that the veteran has asserted that he was 
originally service-connected for psychophysiologic 
musculoskeletal disorder in March 1978, and that the 100 
percent disability evaluation for psychophysiologic 
musculoskeletal disorder should go back to that date.  In the 
alternative, the veteran has asserted that the 100 percent 
disability evaluation should go back to 1988, when he filed a 
claim for an increased evaluation.  In order to have a valid 
claim of CUE, there must be allegations of specificity, 
rather than just disagreement with how the facts are weighed.  
It is asserted on behalf of the veteran that he has had the 
condition since 1977 and that his condition has not changed.  
He also submitted evidence in support of the allegation of 
CUE.  However, his allegations and testimony are insufficient 
to raise a valid claim of CUE.

To the extent that the veteran has recently testified that he 
has not changed, CUE must be based on the evidence of record 
at the time of the prior decision.  Recent testimonial 
evidence cannot establish facts to establish CUE.  Similarly, 
the statement from Dr. K--, dated in 2002, did not exist at 
the time of the August 1995 rating decision.  Thus, Dr. K--'s 
opinion does not establish CUE in the 1995 rating decision.  
The more general statements regarding how he should have been 
rated since the 1970's or 1980's amounts to no more than a 
disagreement with how the facts were weighed.  Such does not 
give rise to a valid claim of CUE.

Based on the foregoing, the Board finds that the September 
1995 rating decision was not clearly and unmistakably 
erroneous.


ORDER

The veteran's claim alleging that the September 1995 rating 
decision was clearly and unmistakably erroneous is dismissed 
without prejudice.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



